Case:20-01947-jwb Doc #:446-11 Filed: 03/05/2021 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

 

In re: Chapter 11
Case No. 20-01947-jwb
BARFLY VENTURES, LLC, e¢ al,’ Hon. James W. Boyd
Debtors. Jointly Administered!
/
AFFIDAVIT
STATE OF MICHIGAN )
) ss
COUNTY OF KENT )

Elisabeth M. Von Eitzen, being first duly sworn, deposes and says as follows:

1. She is an attorney practicing in Grand Rapids, Michigan, and is a partner with the
law firm of Warner Norcross + Judd LLP.

2. The final application for approval of fees and expenses of Warner Norcross + Judd
LLP being filed with this Affidavit is true and correct.

Be No compensation has been paid or promised to Warner Norcross + Judd LLP, and
no agreement or understanding exists for the sharing of compensation received or to be received
for services rendered in or in connection with the bankruptcy estate, except that there exists an
agreement between the members of the law firm of Warner Norcross + Judd LLP whereby the
legal fees earned by the firm (or any member or associate of the firm) are shared by the members
of the firm.

 

' The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC (5229),
HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-GR Beltline,
LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple)(7970), HopCat-
Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington,
LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-
Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis,
LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant
Saloon)(4255).
Case:20-01947-jwb Doc #:446-11 Filed: 03/05/2021 Page 2 of 2

Dated: March 5, 2021 /s/ Elisabeth M. Von Eitzen
Elisabeth M. Von Eitzen

Subscribed and sworn to before me in Kent County, Michigan this March 5, 2021,
by Elisabeth M. Von Eitzen.

/s/ Janet M. Nikodemski
Janet M. Nikodemski
Notary Public, Kent County, Michigan

My commission expires: 5/4/25
21464164
